Citation Nr: 0942268	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  09-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a mental disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted]


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2008 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Wichita, Kansas, which denied the 
Veteran's claim of entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a mental disorder.

In September 2009, a Board hearing was held before the 
undersigned Veterans Law Judge in Washington, DC.  A 
transcript of that proceeding has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public 
Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a 
duty to assist claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  This includes the duty to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim.  

A review of the claims folder reveals that the Veteran has 
been awarded disability benefits from the Social Security 
Administration ("SSA").  See Board hearing transcript, 
September 2009.  However, it appears that there are no actual 
SSA records in the claims folder.  In this regard, the Board 
has considered the holding of Tetro v. Gober, 14 Vet. App. 
110 (2000), and other cases, in which the Court of Veterans 
Appeals has held that VA has the duty to request information 
and pertinent records from other Federal agencies when on 
notice that such information exists.  The possibility that 
SSA records could contain evidence relevant to the claim 
cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  As 
such, the Board finds that an attempt to obtain these records 
must be made.

Additionally, where VA has constructive or actual knowledge 
of the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must also be made.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees, or submitted to VA by 
claimant, were "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record.").  In this case, the Veteran has reported having 
obtained mental health treatment from one or more VA Medical 
Centers ("VAMC"), including the VAMC in Leavenworth, 
Kansas.  However, the claims folder does not appear to 
contain any records from that facility.  As records in the 
possession of VA are deemed to be constructively of record, 
an attempt to obtain these records must be made.  Id.  

The Board also notes that, pursuant to his claim for benefits 
under 38 U.S.C.A. § 1151, the Veteran has referred to having 
received treatment at the VAMC in Kansas City, Missouri, 
beginning approximately in 2003.  However, the Kansas City 
VAMC treatment reports of record date back only to February 
2005.  Moreover, as there are no treatment records between 
May 2005 and June 2007, it appears that there may be some 
treatment reports that are not in the claims folder.  As 
such, the Board finds that an attempt must be made to obtain 
all of the Veteran's VAMC treatment records. 

Finally, the Board notes that, during the September 2009 
hearing before the Board, the Veteran referred to having 
undergone private mental health treatment prior to seeking 
treatment from VA.  Accordingly, as any additional mental 
health treatment records, if they exist, would be relevant to 
the Veteran's claim, VA must make an attempt to obtain these 
private medical treatment records.



Accordingly, the case is REMANDED for the following action:

1.  A request should be made for all of 
the Veteran's treatment records from the 
Kansas City, Missouri, VAMC from January 
2003 to the present.  Also, an attempt 
should be made to obtain all of the 
Veteran's mental health treatment records 
from the VAMC in Leavenworth, Kansas.  Any 
negative reply should be included in the 
claims folder.

2.  Request all records from SSA related 
to the Veteran's award of disability 
benefits and associate with claims folder.  
Any negative reply should be included in 
the claims folder.

3.  Contact the Veteran and ask him to 
identify any non-VA health care providers 
that have treated him for any mental 
disorders.  After securing the necessary 
releases, the RO/AMC should attempt to 
obtain these records.

4.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


